 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    TARA ELAINE BENDER,                              Case No. 1:18-cv-01168-LJO-BAM
10                       Plaintiff,                    ORDER TO RECAPTION CASE
11           v.
12    J. OROZCO,
13                       Defendant.
14

15          On November 21, 2018, Defendant California Department of Corrections and

16   Rehabilitation was terminated as a defendant in this case. (Doc. No. 8.) Therefore, the caption

17   should reflect that this action proceeds only against Defendant J. Orozco and no longer proceeds

18   against any other defendant. Accordingly, the caption for this case shall be as reflected above, and

19   the docket shall be corrected accordingly.

20
     IT IS SO ORDERED.
21

22      Dated:     February 14, 2019                          /s/ Barbara   A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                       1
